

116 S929 : To amend title 28, United States Code, to redefine the eastern and middle judicial districts of North Carolina.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 929IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Referred to the Committee on the JudiciaryAN ACTTo amend title 28, United States Code, to redefine the eastern and middle judicial districts of
			 North Carolina.
	
		1.Judicial districts of North Carolina
 (a)In generalSection 113 of title 28, United States Code, is amended— (1)in subsection (a), by striking and Wilson and and inserting Wilson, those portions of Hoke, Moore, Scotland, and Richmond counties encompassing the Fort Bragg Military Reservation and Camp Mackall, and; and
 (2)by striking subsection (b) and inserting the following:  (b)Middle districtThe Middle District comprises the counties of Alamance, Cabarrus, Caswell, Chatham, Davidson, Davie, Durham (excluding that portion of Durham County encompassing the Federal Correctional Institution, Butner, North Carolina), Forsyth, Guilford, Hoke (excluding that portion of Hoke County encompassing the Fort Bragg Military Reservation and Camp Mackall), Lee, Montgomery, Moore (excluding that portion of Moore County encompassing the Fort Bragg Military Reservation and Camp Mackall), Orange, Person, Randolph, Richmond (excluding that portion of Richmond County encompassing the Fort Bragg Military Reservation and Camp Mackall), Rockingham, Rowan, Scotland (excluding that portion of Scotland County encompassing the Fort Bragg Military Reservation and Camp Mackall), Stanly, Stokes, Surry, and Yadkin..
 (b)ApplicationThe amendments made by subsection (a) shall not apply to any action commenced or pending in any judicial district of North Carolina before the date of enactment of this Act.Passed the Senate July 30, 2019.Julie E. Adams,Secretary